NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-JUN-2021
                                            09:22 AM
                                            Dkt. 12 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             RICHARD ELINE, Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
     (S.P.P. NO. 1CPN-XX-XXXXXXX (CR NOS. 1PC121001492 and
                         1PC151001201))


                     ORDER DISMISSING APPEAL
    (By:  Fujise, Presiding Judge, Leonard and Hiraoka, JJ.)
          Upon review of the record, it appears that:
          (1) On January 21, 2021, self-represented Petitioner-
Appellant Richard Eline (Eline) filed the notice of appeal by
delivering it to prison officials for mailing to the circuit
court. See Setala v. J.C. Penney Co., 97 Hawai#i 484, 40 P.3d
886 (2002);
          (2) The circuit court clerk received the notice of
appeal on February 3, 2021, and electronically filed it to create
this appeal on February 5, 2021;
          (3) On March 19, 2021, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before March 29, 2021, and April 28, 2021,
respectively;
          (4) Eline failed to file either document or request an
extension of time;
          (5) On May 21, 2021, the appellate clerk notified Eline
that the time for filing the statement of jurisdiction and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

opening brief had expired, the matter would be called to the
court's attention on June 1, 2021, for appropriate action, which
could include dismissal of the appeal, under Hawai#i Rules of
Appellate Procedure Rules 12.1(e) and 30, and Eline could request
relief from default by motion; and
           (6) Eline took no further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, June 9, 2021.

                                      /s/ Alexa D.M. Fujise
                                      Presiding Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2